       Case 2:17-cv-09492-JCZ-JCW Document 189 Filed 08/22/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF LOUISIANA

     DENISE A. BADGEROW,                     * Case No.: 2:17-cv-09492
     on behalf of herself and a class of     *
     those similarly situated,               * JUDGE: JAY C. ZAINEY
                             Plaintiffs,     *
                  v.                         *
                                             *
     REJ PROPERTIES, INC. D/B/A WALTERS, * MAGISTRATE: JOSEPH C.
     MEYER TROSCLAIR & ASSOCIATES,           * WILKINSON, JR.
     AND                                     *
     AMERIPRISE FINANCIAL SERVICES,          *
     INC.                                    *
                                             *
    **************************************** * *********************************

                                    NOTICE OF APPEAL


         Notice is hereby given that Denise Badgerow hereby appeals to the UNITED STATES

FIFTH CIRCUIT COURT OF APPEALS from the Court’s Bill of Costs entered on August 8,

2018 [Rec. Doc 187].

Dated: August 22, 2019
     New Orleans, Louisiana
                                                        Respectfully submitted,

                                                        BUSINESS LAW GROUP

                                                         /s/ Amanda Butler, Esq.
                                                        AMANDA J. BUTLER
                                                        700 CAMP ST., SUITE 105
                                                        NEW ORLEANS, LA 70130
                                                        (504) 319-4528
                                                        abutler@lawgroup.biz

                                                        Attorney for DENISE
                                                        BADGEROW

4811-4803-0114, v. 1
